Case 2:20-cv-11266-RGK-PVC Document 8 Filed 12/17/20 Page iof2 Page ID#:97

UNITED STATES DISTRICT COURT JS6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-11266-RGK-PVC Date December 17, 2020

 

 

Title Lusine Avsharyan v. AEGIS Security Insurance Company, et al.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Remanding Action to State Court

On November 3, 2020, Lusine Avsharyan (“Plaintiff”) filed a complaint against Aegis Security
Insurance Company (“Defendant”), alleging breach of contract and breach of duty of good faith and fair
dealing. The Complaint alleges that Defendant, who insures Plaintiff’s property, failed to pay Plaintiff
for the entirety of Plaintiff's insurance claim.

On December 11, 2020, Defendant removed the action to this Court based on diversity of
citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby remands the action for
lack of subject matter jurisdiction.

A civil action may be removed to federal district court so long as original jurisdiction would lie
in the court to which the case is removed. 28 U.S.C. § 1332 provides that district courts shall have
original jurisdiction over any civil action in which the parties are citizens of different states and the
action involves an amount in controversy that exceeds $75,000. After a plaintiff files a case in state
court, the defendant attempting to remove the case to federal court based on § 1332 bears the burden of
proving that the amount in controversy is satisfied. Lowdermilk v. United States Bank Nat’l Ass’n, 479
F.3d 994, 998 (9th Cir. 2007); see Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir.
2006) (recognizing the “longstanding, near-canonical rule that the burden on removal rests with the
removing defendant.”’) If the complaint does not allege that the amount in controversy has been met, the
removing defendant must plausibly allege in its notice of removal that the amount in controversy
exceeds the jurisdictional threshold. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547,
553-54 (2014). “Where doubt regarding the right to removal exists, a case should be remanded to state
court.” Jd.

Here, the Court is not satisfied that Defendant has met its burden to show that the amount in
controversy meets the jurisdictional requirement. The Notice only states that “the matter in controversy

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-11266-RGK-PVC Document8 Filed 12/17/20 Page 2of2 Page ID#:98

UNITED STATES DISTRICT COURT JS6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-11266-RGK-PVC Date December 17, 2020

 

 

Title Lusine Avsharyan v. AEGIS Security Insurance Company, et al.

 

exceeds the sum of $75,000, exclusive of interest and costs.” (Notice of Removal at 3, ECF No. 1).
Defendant offers no further explanation for this conclusory statement.

Because Defendant has failed to prove that the amount in controversy exceeds $75,000 by a
preponderance of the evidence, this case is hereby REMANDED to state court.

IT IS SO ORDERED.

cc: LASC, Case No. 20STCV43244

 

Initials of Preparer jre

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
